Citation Nr: 1444330	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-17 719 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 through April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In April 2013, the RO granted increased 20 percent evaluations for peripheral neuropathy and radiculopathy of each lower extremity and provided a separate noncompensable evaluation for a scar of the lumbar spine.  The Veteran has not filed a notice of disagreement to this rating decision and accordingly those issues are not presently before the Board.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995)

This appeal was in part processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

The Veteran has not had and does not have favorable or unfavorable ankylosis of the entire thoracolumbar spine, nor forward flexion of the thoracolumbar spine limited to 30 degrees or less, and has not experienced incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks during a twelve-month period.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The Board finds that VA has satisfied its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  

In a December 2010 letter, the Veteran was provided the notice required by the VCAA.  The Board further notes that, in the present case,  notice was issued prior to the January 2011 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the Veteran. 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records.  No non-VA medical records relevant to the issues on appeal are known to exist.  The Veteran was also afforded VA medical examinations in December 2010 and February 2013.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.   38 C.F.R. § 3.327(a).  The requirement that VA provide a contemporaneous examination "does not automatically, based on the mere passage of time, without more, render inadequate a medical examination."  Palczewski v. Nicholson, 21 Vet.App. 174, 180 (2007).

There is adequate medical evidence of record to make a determination as to the Veteran's service-connected disability since he was last examined.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Adjudication of the Veteran's claims at this time is warranted.

II.  Laws and Analysis

The Veteran's informal claim for increase, received in November 2010, requested an increase in his evaluation for his service-connected back condition due to back pain.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.
 
Review of the entire recorded history of a disability is necessary in adjudicating a claim for increased rating.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 ). 

In this case, the Veteran's degenerative disc and joint disease of the lumbar spine is currently rated 20 percent under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This back disorder is evaluated herein under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides for three ratings above 20 percent for thoracolumbar disabilities.  A 40 percent rating requires evidence that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or evidence of favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision;  restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration;  gastrointestinal symptoms due to pressure of the costal margin on the abdomen;  dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation;  or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

As noted above, the Veteran's claim for an increased evaluation was received by the RO in November 2010.   Accordingly, the Board has considered findings from November 2009. 38 C.F.R. §3.400 (noting that the effective date for an increased evaluation can be as early as 1 year prior to the date of the receipt of the claim).  

No medical evidence of record indicates that the Veteran experiences favorable or unfavorable ankylosis of the entire thoracolumbar spine, or their functional equivalents.  Nor has the Veteran or his representative alleged that he experiences ankylosis of the entire thoracolumbar spine or entire spine.  

VA treatment notes of March 2009, December 2009, July 2010, October 2010, and July 2011show ongoing complaints of back pain, radiating to the buttocks and lower extremities, with reduction of range of motion.  However, range of motion was not measured in the Veteran's treatment sessions.

On VA compensation examination in December 2010, the Veteran described pain in the back and indicated he had been using a walker.  He described the pain occurring all day and changing from burning to dull to sharp depending on his activities.  He treated with medication and tissue injections and described daily flare ups from prolonged sitting or standing.  Range of motion testing reflected flexion was limited to 60 degrees and there was no additional limitations on range of motion were noted after repetitive motion testing.  There was objective evidence of pain on motion, as well as guarding when bending.  Mild spinal protrusion was noted in the lower thoracic spine only. 

On VA compensation examination in February 2013, the Veteran described back pain with radiculopathy.  He denied any further surgeries.  The veteran treated with medication and reported intermittent flare-ups of radiculopathy depending on his activity.  Range of motion testing reflected flexion was limited to 70 degrees, with no objective evidence of pain on motion.  The examiner stated that there were no additional limitations in range of motion of the thoracolumbar spine following repetitive motion testing, but did indicate that the Veteran experienced less movement than normal, weakened movement, and pain on movement after repetitive motion testing.  

The Board has considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Veteran has complained of significant low back pain, and the examiner noted additional pain on movement after repetition.  Nevertheless, even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to flexion limited to 30 degrees or less or favorable ankylosis.  The evidence clearly demonstrates the Veteran has continued to retain motion in his lower back, albeit limited.  As described above, even considering the effects of pain, the Veteran retained motion of at least 60 degrees during this period.  In other words, any additional limitation due to pain does not more nearly approximate a finding of flexion limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the Board is unable to grant an increased schedular evaluation based upon pain under Diagnostic Code 5242.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  Ratings under this diagnostic code are based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating.  An "incapacitating episode" is defined as as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician." 

However, while the Veteran reports flare-ups of back and leg pain, he denied any history of incapacitating episodes within the previous 12 months at his VA compensation exams in December 2010 and February 2013.  Further, the evidence of record does not establish a history of any incapacitating episodes.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes at any time during the appellate period.  There are no other relevant code sections for consideration. 

The Board has also considered whether a higher evaluation could be granted based upon separate evaluations for associated neurological abnormalities.  In this regard, the Veteran has consistently denied having bladder or bowel incontinence.  Thus the only neurological abnormalities involve the bilateral lower extremities, which have already been separately evaluated as 20 percent disabling for each extremity, and are not part of the current appeal.  

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 
38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

As noted above, the Veteran's service-connected degenerative disc and joint disease of the lumbar spine is productive of pain, limited motion, and functional impairment.  The regulations expressly consider limitation of motion, the effect of incapacitating episodes, and associated neurological symptoms.  The regulations also expressly contemplate interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45 (f).  Additionally, applicable caselaw mandates the Board consider the overall functional effect of symptoms such as pain, limited motion, fatigability, weakness, incoordination and other symptoms.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Accordingly, all of the Veteran's symptoms are contemplated by the current Diagnostic Code.  Moreover, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014). The rating criteria are therefore adequate to evaluate the Veteran's service-connected degenerative disc and joint disease of the lumbar spine, and referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for a service-connected degenerative disc and joint disease of the lumbar spine is denied.




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


